DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“at least one processor configured to: 
receive instructions to create at least one additional private virtual network by adding a respective additional segment to the plurality of segments, 
each of the plurality of segments is mapped by a respective IP address range which is non-conflicting with the IP address range of any other of the plurality of segments; 
calculate a which is non-conflicting with the IP address range of any of the plurality of segments based on analysis of the IP address range of each of the plurality of segments
allocate the new IP address range to map the respective additional segment; and 
deploy automatically at least one gateway configured to connect at least one of a plurality of client devices to the respective additional segment by assigning the at least one client device an IP address in the new IP address range and routing network packets between the at least one client device and the respective additional segment according to mapping of the new IP address range.” 
Ramachandran et al. (US 2016/0080195 A1) teaches a method includes deploying in series a plurality of configurable devices in a network configured to communicate with one another via a protocol for exchanging state information wherein at least one of the plurality of configurable devices is in an active state and at least one of the plurality of devices is in a standby state, detecting, by the at least one of the plurality of configurable devices in a standby state, a failure of a configurable device in an active state via a protocol and switching the at least one configurable device in a standby state to an active state.
Lu et al. (US 2007/0299942 A1) explains in one embodiment, a first network node in a subnet retrieves a network configuration from a second network node located outside the subnet. The first network node communicates with at least one other network node to collect information from inter-node communication packets containing network address information other than an address assignment to the first network node. The first network node determines an available network address based on the network address information contained in the collected inter-node communication packets. The first network node is assigned the available network address and locates a network address for at least one subnet router. The network node accesses the second network node located outside the subnet, using the located network address for the at least one subnet router, for an available network configuration from a list of network configurations. The first network node is assigned the available network configuration.
Chang (US 2019/0182155 A1) details systems, methods, devices, and other techniques for supporting multiple host systems isolated from each other in their individual address plans but sharing a common core of network routers and resources.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which recite and include segmented cloud based network, private virtual networks, segment mapping, IP address ranges and creating new private virtual networks. 
Claim(s) 2-11  depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 12 & 13 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims, that includes: 
1) creating private virtual network 2) a multi-tenant, multi-reginal cloud network 3) a plurality of segments 4) mapping a IP address range 5) non-conflicting IP address ranges 6) allocating new IP address range 7) deploying gateways 8) routing packets. 
Lastly, as evidenced by the prosecution history (see 05/20/2022 Applicant Arguments/Remarks, 03/28/2022 Non-Final Rejection) the Applicant Argument/Remarks and amended independent Claims are persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-13 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443